TEE     ATTO-Y               GENERAL
                       OF        XAS




                       June 6, 1962

Honorable Henry Wade   Opinion No. WW-1352
District Attorney
Dallas County          Re:   Whether it is necessary for a
Dallas, Texas                prisoner who receives a three-
                             day jail sentence to serve a
Dear Mr. Wade:               full 72 hours.
       In your request for an opinion you ask the follow-
ing questions:
            "Is it necessary for a prisoner who
       receives a 3-day jail sentence to serve a
       full   72 hours, or is the time computed by
       days alone; that Is, Is each part of a
       day served to be considered a full day?"
       One of the cardinal rules of statutory construction
is that words employed by the Legislature are to be taken
in their ordinary and popular acceptance, unless technical
terms are used, or unless it clearly appears from the con-
text that the words used were not intended to be understood
in their ordinary and popular significance. We have found
ample authority for the proposition that the use of the word
"day" in a statute should be considered in its ordinary
sense as a "calendar day". Booker v. Chief Engineer of Fire
Department of Woburn, 324 Mass. 2b4 85 N E      (66 (1949).
Long v. City of Wichita Falls, 142 !Cex.2i2i2f76 S.W.2d 916
(1944); Jones v. State,,25 S.W. 124 (Tex.Crim. 1893); Speer
v. State, 2 White & W. 30.
       In Dallas County v. Reynolds, 199 S.W. 702 (1918)the
court quotes the Speer case:
          "We know no rule of law or legal mode
       of computing time by which we would be
       warranted in holding that parts of two
       days make a day."
       The Court in the Reynolds case, also quoted with
approval the following language from Cosgriff v. Commissioners,
151 Cal. 407, 91 P. 98 (1907):
Hon. Henry Wade        Page 2       Opinion No. WW-1352


            "The fractions of the days are no more
         taken into consideration than are fractions
         of the seconds. The consequence is that
         every day and every part of that day is,
         by the rule, one day before every part of
         the succeeding day. The last moment of
         any day is, in contemplation of law in
         such cases, one day before the first mo-
         ment of the next day, although the elapsed
         time is infinitesimal . . . .ll
       Therefore, it is our opinion that the word r,days"
was not intended to be taken in its restrictive or tech-
nical sense;.that such word was intended to denote a
calendar day and a day as a unit of time, not an aggrega-
tion of a certain number of hours, minutes, or seconds.
This opinion is in accordance with Attorney General's
Opinion No. WW-1204.
                      SUMMARY

            It is not necessary for a prisoner who
         receives a 3-day jail sentence to serve a
         full 72 hours, since each part of a day
         served is considered a complete day.
                            Yours very truly,
                            WILL WILSON
                            Attorney General of Texas


                            BY
                                 Charles R. Lind
                                 Assistant Attorney General
CRL:sh
APPROVED:
OPINION COMMITTEE:
W. V. Geppert, Chairman
Riley Eugene Fletcher
Elmer McVey
Frank Booth
REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore